REASONS FOR ALLOWANCE

Claims 1 and 2 are allowed.
Claim 1 is allowed because the prior art of record fails to teach or suggest a method including the limitations “(e) concurrent with step (d), causing the second clock signal to change from VSS to the null value, or vice versa, over the time period T2, whereupon a portion or part of electrical charge or energy associated with the logic value stored in the array of transistors is provided to circuitry that generates the first clock signal, the second clock signal, or both the first and second clock signals, wherein the value of time period T1, or time period T2, or both time periods T1 and T2 is/are greater than a product of RC, where R is resistance associated with the computer storage element, and C is a load capacitance associated with the computer storage element” in addition to other limitations recited in the claim. 
Claim 2 is allowed because the prior art of record fails to teach or suggest a method including the limitations “(d) following step (c), causing, over the time period T2, the first clock signal to return from VDD back to the null value, or vice versa, and the second clock signal to return from VSS back to the null value, or vice versa, whereupon the logic value applied to the bit input is stored in the array of transistors, wherein the value of time period T1, or time period T2, or both time periods Tl and T2 is/are greater than a product of RC, where R is resistance associated with computer storage element, and C is a load capacitance associated with computer storage element” in addition to other limitations recited in the claim.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/Long Nguyen/
Primary Examiner
Art Unit 2842